As filed with the Securities and Exchange Commission on October 23, 2008 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 86 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 87 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / X / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 This Post-Effective Amendment relates solely to the Registrant's Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund and Putnam Absolute Return 1000 Fund. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted . Prospectus (Subject to completion) , 2008 Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Absolute Return 1000 Fund Class A, B, C, M, R and Y shares Investment Category: Absolute Return This prospectus explains what you should know about these mutual funds before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages these funds. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. You may be eligible for a reduced sales charge. See How do I buy fund shares? for details. CONTENTS [ ] Fund summary [ ] Goal [ ] Main investment strategies [ ] Main risks [ ] Investor profile 1 [ ] Past performance [ ] Costs associated with your investment [ ] What are the funds main investment strategies and related risks? [ ] Who oversees and manages the funds? [ ] How do the funds price their shares? [ ] How do I buy fund shares? [ ] How do I sell or exchange fund shares? [ ] Policy on excessive short-term trading [ ] Distribution plans and payments to dealers [ ] Fund distributions and taxes [ ] Appendix A - Supplemental Performance Information Fund summary GOAL Each fund seeks to earn apositive total return that exceeds the rate of inflation by a targeted amountover areasonable period of time regardless of market conditions. The target return for each fund is the rate of inflation plus a number of basis points specified in the fund's name. For example, the Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the rate of inflation. MAIN INVESTMENT STRATEGIES The use of the term absolute return in each funds name is meant to distinguish the funds goal and investment strategies from those of most other mutual funds available in the marketplace. Most mutual funds are generally managed with a goal of outperforming an index of securities or an index of competitive funds. As a result, even if these funds are successful in achieving their goals, their investment returns may be positive or negative and will tend to reflect the general direction of the markets. An absolute return strategy seeks to earn a positive total return over a reasonable period of time regardless of market conditions or general market direction. As a result, if this strategy is successful, investors should expect the funds to outperform the general securities markets during periods of flat or negative market performance and to underperform during periods of strong positive market performance. The funds seek to earn their target returns over a reasonable period of time . Since investment returns will likely fluctuate over shorter periods of time as market conditions vary, even under an absolute return strategy, the funds are designed for investors with longer term investment horizonsgenerally at least three years or more. The funds pursue theirgoals through portfolios that are structured to offer varying degrees of risk, expected volatility and expected returns. The funds seekto earn a positive totalreturnthat exceeds, by a particular amount, the rate of inflation, as reflected by the return of the Merrill Lynch U.S. Treasury Bill Index. The index tracks the performance of U.S. dollar denominated U.S. Treasury bills, which represent obligations of the U.S. Government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. 2 While the funds seek returns in excess of the Merrill Lynch U.S. Treasury Bill Index, you should be aware that an investment in the funds is not the same as an investment in the Merrill Lynch U.S. Treasury Bill Index. An investment in U.S. Treasury bills, which are supported by the full faith and credit of the U.S. Government, is generally considered a risk free investment. Investing in the funds, however, does involve certain risks, includingthe risk of loss. Because risk and reward are related, you should expect the risk associated with an investment in a fund, and the volatility of that fund's returns, to increase as the fund seeks higher returns. Absolute Return 100 and 300 Funds  Global multi-sector bond strategies These funds are designed to pursue consistent absolute returns with relatively low volatility and limited market risk through a broadly diversified portfolio of uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors, including:  Sovereign: Developed and emerging market debt,  Credit: Investment grade debt, high yield debt, bank loans, convertible bonds and structured credit, and  Securitized: Mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. We may use derivatives to obtain or enhance exposure to these fixed income sectors and strategies, and to hedge against risk. Absolute Return 300 Fund has a higher risk and return profile than Absolute Return 100 Fund as a result of increased exposure to these fixed income sectors and strategies, which we may obtain by using derivatives. Absolute Return 500, 700 and 1000 Funds  Asset allocation and overlay strategies These funds each combine two separate investment strategiesa beta strategy and an alpha strategy. The beta strategy consists of a globally diversified asset allocation strategy. It seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including:  U.S. and international equity securities,  U.S. and international fixed-income securities, 3  commodities,  real estate investment trusts, and  inflation-protected securities. A fund may gain exposure to these asset classes both through direct cash investments and through investments in derivatives. A fund may also use derivatives to seek enhanced returns from these asset classes as well as to leverage its exposure to the beta strategy as a whole. Absolute Return 700 Fund has a higher risk and return profile than Absolute Return 500 Fund, and Absolute Return 1000 Fund has a higher risk and return profile than Absolute Return 700 Fund, as a result of increased exposure to these asset classes, which we obtain by using derivatives. Each of these Funds has a higher risk and return profile than the Absolute Return 100 and 300 Funds. The alpha strategy involves the potential use of various overlay strategies. These consist of diverse active trading strategies designed to provide additional total return through the exploitation of market inefficiencies and other conditions, including trading strategies involving active security selection, tactical asset allocation, currency transactions and options transactions. The beta strategy of allocating assets among many asset classes generally depends upon the direction of the relevant markets for success, while the overlay strategies that comprise the alpha strategy are generally designed not to depend upon market direction for success. The beta and alpha strategies are intended to be uncorrelated and to operate largely independently, thus improving a funds chances of earning a positive total return regardless of market conditions. Both the beta and alpha strategies are dynamic, permitting us to take advantage of opportunities that arise from different economic conditions. We may use derivatives in implementing the beta and alpha strategies. MAIN RISKS Because each fund seeks to earn returns from exposure to many different fixed income sectors in the case of Absolute Return 100 and 300 Funds, and many different asset classes in the case of Absolute Return 500, 700 and 1000 Funds, it will also be exposed to many different types of investment risks. The main risks that could adversely affect the value of a fund's shares and the total return on your investment include: »The risk that our judgments about fixed income sectors or asset classes may not be correct, adversely affecting a fund's performance. This risk is increased when a fund uses derivatives to increase its exposure to fixed income sectors or asset classes. These derivatives can create investment leverage, which will magnify the impact to the fund of its investments in an underperforming fixed income sector or asset class. »The risk that our overlay strategies for the Absolute Return 500, 700 and 1000 Funds may not work as intended. Overlay strategies may lose money or may not earn a return sufficient to cover associated trading and other costs. 4 »The risk that movements in financial markets will adversely affect the price of a fund's investments, regardless of how well the companies in which we invest perform. »The risk that the stock price of one or more of the companies in the Absolute Return 500, 700 and 1000 Fund's portfolio will fall, or will fail to rise. Many factors can adversely affect a stock's performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. »The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. »The risk that the issuers of a fund's fixed-income investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. » The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. These risks are increased for investments in emerging markets. »The risk that a funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. You can lose money by investing in a fund. A fund may not achieve its goal, and is not intended as a complete investment program. An investment in a fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. INVESTOR PROFILE Each fund is designed for investors seeking positive total return in excess of inflation over areasonable period of time regardless ofmarket conditions. Because the funds seek performance over a reasonable period of time, investors should not consider an investment in the fund to be a short-term investment. Investors should be willing to wait out short-termmarket fluctuations and should generally have an investment horizon of at least three years or more.Investors should evaluate the funds different degrees of risk, expected volatility, and expected return, in selecting a fund.Each fund discourages short-term trading activity. It should not be your sole investment. However, a fund may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value, and income. Ask your financial representative for details. PAST PERFORMANCE 5 Performance information will be available after each fund completes a full calendar year of operation. Appendix A contains information regarding the performance of accounts substantially similar to Absolute Return 500 Fund, which are managed by affiliates of Putnam Management. COSTS ASSOCIATED WITH YOUR INVESTMENT Maximum sales charges and redemption fees (paid directly from your investment) Most Putnam funds include a sales charge when you purchase shares in order to compensate your financial representative for asset allocation and other services. Putnam funds offer a variety of share classes to accommodate different ways of paying the sales charge (up front or over time). It is important to understand that the share classes with low or no up-front sales charge may impose higher ongoing expenses. To discourage short-term trading, most Putnam funds also charge a redemption fee for shares sold or exchanged within 7 days of purchase (within 90 days for certain Putnam funds). This table summarizes the fees and expenses you may pay if you invest in the funds. Expenses represent estimates for the funds first fiscal year, which ends on October 31, 2009. Shareholder Fees (fees paid directly from your investment)* Maximum Sales Charge Maximum Deferred Sales Charge Maximum Redemption (Load) Imposed on (Load) (as a percentage of the original Fee*** (as a percentage Purchases (as a percentage purchase price or redemption of total redemption of the offering price) proceeds, whichever is lower) proceeds) Class A 5.75% NONE** 1.00% Class B NONE 5.00% 1.00% Class C NONE 1.00% 1.00% Class M 3.50% NONE** 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Total Annual Fund Operating Expenses <> (expenses that are deducted from fund assets) All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Fund Operating Expenses. The table below shows each funds estimated annual operating expenses for its first fiscal year, which ends on October 31, 2009. 6 Absolute Return100 Fund Total Expense Other Annual Reimbursement Management Distribution Expenses Fund Net Expenses Fees (12b-1) Fees  Operating Expenses Class A 0.55% 0.25% 0.86% 1.66% (0.41)% 1.25% Class B 0.55% 1.00% 0.86% 2.41% (0.41)% 2.00% Class C 0.55% 1.00% 0.86% 2.41% (0.41)% 2.00% Class M 0.55% 0.75% 0.86% 2.16% (0.41)% 1.75% Class R 0.55% 0.50% 0.86% 1.91% (0.41)% 1.50% Class Y 0.55% -% 0.86% 1.41% (0.41)% 1.00% Absolute Return 300 Fund Total Expense Other Annual Reimbursement Management Distribution Expenses Fund Net Expenses Fees (12b-1) Fees  Operating Expenses Class A 0.65% 0.25% 0.92% 1.82% (0.47)% 1.35% Class B 0.65% 1.00% 0.92% 2.57% (0.47)% 2.10% Class C 0.65% 1.00% 0.92% 2.57% (0.47)% 2.10% Class M 0.65% 0.75% 0.92% 2.32% (0.47)% 1.85% Class R 0.65% 0.50% 0.92% 2.07% (0.47)% 1.60% Class Y 0.65% -% 0.92% 1.57% (0.47)% 1.10% Absolute Return 500 Fund Total Expense Other Annual Reimbursement Management Distribution Expenses Fund Net Expenses Fees (12b-1) Fees  Operating Expenses Class A 0.80% 0.25% 0.87% 1.92% (0.42)% 1.50% Class B 0.80% 1.00% 0.87% 2.67% (0.42)% 2.25% Class C 0.80% 1.00% 0.87% 2.67% (0.42)% 2.25% Class M 0.80% 0.75% 0.87% 2.42% (0.42)% 2.00% Class R 0.80% 0.50% 0.87% 2.17% (0.42)% 1.75% Class Y 0.80% -% 0.87% 1.67% (0.42)% 1.25% 7 Absolute Return 700 Fund Total Expense Other Annual Reimbursement Management Distribution Expenses Fund Net Expenses Fees (12b-1) Fees  Operating Expenses Class A 0.95% 0.25% 0.87% 2.07% (0.42)% 1.65% Class B 0.95% 1.00% 0.87% 2.82% (0.42)% 2.40% Class C 0.95% 1.00% 0.87% 2.82% (0.42)% 2.40% Class M 0.95% 0.75% 0.87% 2.57% (0.42)% 2.15% Class R 0.95% 0.50% 0.87% 2.32% (0.42)% 1.90% Class Y 0.95% -% 0.87% 1.82% (0.42)% 1.40% Absolute Return 1000 Fund Total Expense Other Annual Reimbursement Management Distribution Expenses Fund Net Expenses Fees (12b-1) Fees  Operating Expenses Class A 1.10% 0.25% 0.87% 2.22% (0.42)% 1.80% Class B 1.10% 1.00% 0.87% 2.97% (0.42)% 2.55% Class C 1.10% 1.00% 0.87% 2.97% (0.42)% 2.55% Class M 1.10% 0.75% 0.87% 2.72% (0.42)% 2.30% Class R 1.10% 0.50% 0.87% 2.47% (0.42)% 2.05% Class Y 1.10% -% 0.87% 1.97% (0.42)% 1.55% * Certain investments in class A and class M shares may qualify for discounts on applicable sales charges. See How do I buy fund shares? for details. ** A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. *** A 1.00% redemption fee (also referred to as a "short-term trading fee") may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase.  Includes estimated expenses attributable to each funds investments in other investment companies that each fund bears indirectly. <> Reflects Putnam Managements contractual obligation to limit trust expenses through 10/31/10. For information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). How do these fees and expenses look in dollar terms? 8 This example takes the maximum up-front sales charge (or applicable contingent deferred sales charge) and annual operating expenses for each share class and translates them into dollar amounts , showing the cumulative effect of these costs over time . This helps you more easily compare the cost of investing in a fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that you invest $10,000 in each fund for the time periods shown and then, except as shown for class B shares and class C shares, redeem all your shares at the end of those periods. It also assumes a 5% return on your investment each year and that each funds operating expenses remain the same, except for amortization of offering costs which applies only to one year in the example. The example is hypothetical; your actual costs and returns may be higher or lower. EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time Absolute Return 100 Fund 1 year 3 years Class A $695 $1,003 Class B $703 $983 Class B (no redemption) $203 $683 Class C $303 $683 Class C (no redemption) $203 $683 Class M $522 $936 Class R $153 $531 Class Y $102 $376 Absolute Return 300 Fund 1 year 3 years Class A $705 $1,044 Class B $713 $1,026 Class B (no redemption) $213 $726 Class C $313 $726 Class C (no redemption) $213 $726 Class M $531 $978 Class R $163 $574 Class Y $112 $420 9 Absolute Return 500 Fund 1 year 3 years Class A $719 $1,077 Class B $728 $1,061 Class B (no redemption) $228 $761 Class C $328 $761 Class C (no redemption) $228 $761 Class M $546 $1,012 Class R $178 $610 Class Y $127 $456 Absolute Return 700 Fund 1 year 3 years Class A $733 $1,121 Class B $743 $1,106 Class B (no redemption) $243 $806 Class C $343 $806 Class C (no redemption) $243 $806 Class M $560 $1,055 Class R $193 $655 Class Y $143 $502 Absolute Return 1000 Fund 1 year 3 years Class A $747 $1,164 Class B $758 $1,151 Class B (no redemption) $258 $851 Class C $358 $851 Class C (no redemption) $258 $851 Class M $575 $1,099 Class R $208 $701 Class Y $158 $548 What are each fund's main investment strategies and related risks? 10 This section contains greater detail on each funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. Global Bond Strategies  Absolute Return 100 and 300 Funds Independent global fixed income investment strategies We seek to efficiently mix a number of independent global fixed income investment strategies. These strategies may be based on security selection, allocation among sub-sectors within sectors of the fixed income market, such as the investment grade and high yield sub-sectors within the credit sector, macroeconomic developments (such as those relating to currencies and country-specific developments), and other techniques. By using a number of different strategies, the funds may take advantage of todays global fixed income markets, which are complex, rapidly evolving, and characterized by newly defined instruments, sub-sectors, and derivatives that, we believe, offer substantial opportunities. We invest without limit in all available global fixed income instruments to diversify portfolio exposure regardless of market conditions. Derivatives and investment exposures When the funds use derivatives to increase their exposure to investments, the derivatives may create investment leverage, which involves risks. If our judgments about the performance of various fixed income sectors or investments prove incorrect, and a funds exposure to underperforming sectors or investments is increased through the use of derivatives, a relatively small market movement may result in significant losses to the fund. In general, to the extent that leverage is used in these funds, Absolute Return 300 Fund is expected to make greater use of leverage than Absolute Return 100 Fund. This use of leverage is one of the reasons that, while Absolute Return 300 Fund has a higher expected return than Absolute Return 100 Fund, it also has higher expected risk and volatility. Another distinction between the funds from time to time may be a higher cash position in Absolute Return 100 Fund. Beta Strategy  Absolute Return 500, 700 and 1000 Funds Asset classes Through the beta strategy, we invest without limit in many asset classes directly or though derivatives. These asset classes include equity and fixed-income securities of U.S. and foreign corporate and governmental issuers and currencies. We also allocate the funds assets to less traditional asset classes such as commodities, inflation-protected securities and real estate investment trusts. Allocations to these less traditional asset classes are intended to, in part, protect a funds portfolio from downturns in the equity and fixed income markets and against inflation. However, we cannot assure you that any asset classes will perform as expected. If our assessment of the risk and return potential of asset classes is incorrect, a fund could significantly under-perform the markets in general, particular markets, or other funds that make similar investments. 11 Asset allocation Although we may adjust asset allocations at any time and without constraint, we expect generally to allocate the majority of the funds assets to investments in traditional asset classes. Our asset allocation is intended to reduce risk and volatility in the portfolios and to provide protection against a decline in the funds assets. However, we cannot assure you that our asset allocation judgments will achieve these objectives. Within each asset class, we make specific investments on the basis of quantitative analysis, in addition to fundamental research and analysis. Even if our asset allocation decisions are successful, if the particular investments that we make within each asset class do not perform as we expect, the funds may fail to meet their objectives or may lose money. Investment leverage We expect that the funds will generally use leverage to increase their exposure to investments. The use of leverage involves risks. If our judgments about the performance of various asset classes or investments prove incorrect, and a funds exposure to underperforming asset classes or investments is increased through the use of leverage, a relatively small market movement may result in significant losses to the fund. The funds expect to employ different levels of investment leverage in pursuing their beta strategies. Under normal market conditions, we expect that, on average, investment leverage on a net notional basis will be approximately 50% of net assets in the case of Absolute Return 500 Fund, 100% of net assets in the case of Absolute Return 700 Fund, and 200% of net assets in the case of Absolute Return 1000 Fund, although the amounts of leverage may be significantly higher or lower at any given time. Investment leverage means that, for every $100 invested in a fund, the fund will obtain an exposure to more than $100 of underlying investments after long and short positions are netted against each other: to $150 of underlying investments, for investment leverage of 50%; to $200 of underlying investments, for investment leverage of 100%; and to $300 of underlying investments, for investment leverage of 200%. The funds alpha strategies may also entail leverage. The use of leverage involves risks. If our judgments about the performance of various asset classes or investments prove incorrect, and a funds exposure to underperforming asset classes or investments is increased through the use of leverage, a relatively small market movement may result in significant losses to the fund. Alpha Strategy  Absolute Return 500, 700 and 1000 Funds The funds alpha strategy involves using overlay strategies to seek enhanced returns. There is no restriction on the type or number of overlay strategies that we may employ. 12 Because overlay strategies are designed to generate a return regardless of market direction, we can use them to generate a positive investment return even in broadly declining markets. The funds alpha strategy is intended to earn a positive total return even when general market declines mean that the beta strategy is unlikely to earn a positive return. However, while we intend the overlay strategies to be relatively uncorrelated with one another and with the performance of most asset classes to which the funds are exposed through the beta strategy, it is possible that the performance of various asset classes and overlay strategies may be correlated under certain market conditions, which may negatively affect a funds performance. In addition, it is possible that an overlay strategy may be unsuccessful if it is flawed in design or implementation. Overlay strategies may involve investment leverage. Overlay strategies may fail to make money in broadly declining markets, and may lose money even in broadly advancing markets. Description of Risks  All funds The Absolute Return 100 and 300 Funds may invest in a wide variety of fixed income investments. They may also, on occasion, acquire equity securities. Through both the alpha and beta strategies, the Absolute Return 500, 700, and 1000 Funds may make a wide variety of investments. A description of the risks associated with the funds investments follows. Fixed Income Investments  All funds »Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instrument's value usually will not affect the amount of interest income paid to a fund, but will affect the value of the fund's shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. Premium investments offer coupon rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. Inflation-protected securities are debt instruments whose principal and/or interest are adjusted for inflation. A fund may invest in inflation-protected securities issued by the U.S. Department of Treasury, by non-U.S. governments, or by private issuers. Inflation-protected securities issued by the U.S. Treasury pay a fixed rate of interest that is applied to an inflation-adjusted principal amount. The principal amount is adjusted based on changes in the Consumer Price Index, a measure of inflation. The principal due at maturity is typically equal to the inflation-adjusted principal amount, or to the 13 instruments original par value, whichever is greater. Because the principal amount would be adjusted downward during a period of deflation, each fund will be subject to deflation risk with respect to its investments in these securities. In addition, if a fund purchases inflation-adjusted debt instruments in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. »Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. We may invest without limit in higher-yield, higher-risk debt investments that are below investment grade. However, we may invest no more than 15% of each fund's total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments, including investments in the lowest rating category of the rating agency, and in unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below investment-grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies' investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of an investment's volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. Our success in achieving a fund's investment objective may depend more on our own credit analysis when we buy lower quality bonds than when we buy higher quality bonds. We may have to participate in legal proceedings involving the issuer. This could increase a fund's operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. 14 »Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. They may increase the volatility of the funds. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Equity Investments  Absolute Return 500, 700 and 1000 Funds »Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, a fund may invest a significant portion of its assets in companies in one or more related industries or sectors, such as the financial sector, which would make the fund more vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks  Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The values of these stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a company's earnings growth is wrong, or if our judgment of how other investors will value the company's earnings growth is wrong, then the price of the company's stock may fall or not approach the value that we have placed on it. Seeking earnings growth may result in significant investments in certain sectors, 15 including the technology sector, which may be subject to greater volatility than other sectors of the economy. Value stocks  Companies we believe are undergoing positive change and whose stock we believe is undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it. » Small and midsized companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsized companies may therefore be more vulnerable to adverse developments than those of larger companies. Small companies in foreign countries could be relatively smaller than those in the United States. The funds may invest in small and midsized companies without limit. Foreign Investments  All funds Foreign investments involve certain special risks, including: » Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. » Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, imposition of restrictions on the exchange or export of foreign currency, and tax increases. » Unreliable or untimely information: There may be less information publicly available about a foreign company than about most U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. » Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. » Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value the funds foreign investments. 16 » Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations. Derivatives  All funds We may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. As described above, investments in derivatives are an important component of the funds investment strategies. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of "short" derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. The risk of loss from certain short derivatives positions is theoretically unlimited. We may use derivatives both for hedging and non-hedging purposes. For example, we may use foreign currency transactions to increase or decrease a fund's exposure to a particular currency or group of currencies. We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are "leveraged," which means that they provide a fund with investment exposure greater than the value of the fund's investment in the derivatives. We intend to employ leverage through the use of derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the funds. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any 17 time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Some of the overlay techniques may depend heavily upon the use of derivatives. The Absolute Return 100 and 300 Funds may be unable to obtain their desired exposures to particular fixed income strategies and sectors, and the Absolute Return 500, 700 and 1000 Funds decision to pursue alpha and beta strategies separately may not be successful if we are unable to invest in appropriate derivatives or other instruments or if the derivatives and instruments do not perform as expected. For further information about the risks of derivatives, see the statement of additional information (SAI). Other Investments  Absolute Return 500, 700 and 1000 Funds »Real estate investment trusts (REITs). A REIT pools investors funds for investment primarily in income-producing real estate properties or real estate-related loans (such as mortgages). The real estate properties in which REITs invest typically include properties such as office buildings, retail and industrial facilities, hotels, apartment buildings and healthcare facilities. We will invest in publicly-traded REITs listed on national securities exchanges. The yields available from investments in REITs depend on the amount of income and capital appreciation generated by the related properties. Investments in REITs are subject to the risks associated with direct ownership in real estate, including economic downturns that have an adverse effect on real estate markets. »Commodity-linked notes. Commodity-linked notes are debt securities whose maturity values or interest rates are determined by reference to a single commodity or to all or a portion of a commodities index. Commodity-linked notes may be positively or negatively indexed, meaning their maturity value may be structured to increase or decrease as commodity values change. Investments in commodity-linked notes are subject to the risks associated with the overall commodities markets and other factors that affect the value of commodities, including weather, disease, political, tax and other regulatory developments. Commodity-linked notes may be more volatile and less liquid than the underlying measures, have substantial risk of loss with respect to both principal and interest and are subject to the credit risks associated with the issuer. Additional Risks  All funds »Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in preferred stocks, convertible securities, bank loans and, for the Absolute Return 100 and 300 Funds, common stocks. Each fund may also loan its portfolio securities to earn additional income. These practices may be subject to other risks, as described in the SAI. »Alternative strategies. Under normal market conditions, we keep each fund's portfolio fully invested, with minimal cash holdings. However, at times we may judge that market conditions make pursuing the funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily use alternative strategies that are mainly designed to limit losses. However, we may choose not to use these strategies 18 for a variety of reasons, even in very volatile market conditions. These strategies may cause the fund to miss out on investment opportunities, and may prevent the fund from achieving its goal. »Changes in policies. The Trustees may change a fund's goal, investment strategies and other policies without shareholder approval, except as otherwise indicated. »Portfolio transactions and portfolio turnover rate. Each fund's daily transactions on stock exchanges, commodities markets and futures markets involve costs that are reflected in the fund's total return but not in the Total Annual Fund Operating Expenses. Additional information regarding Putnam's brokerage selection procedures is included in the SAI. Because different types of funds use different trading procedures, investors should exercise caution when comparing brokerage commissions and combined cost ratios for different types of funds. For example, while brokerage commissions represent one component of a fund's transaction costs, they do not reflect any undisclosed amount of profit or "mark-up" included in the price paid by the fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the fund's purchase and sale transactions may change the market price for an investment (the "market impact"). Another factor in transaction costs is a fund's portfolio turnover rate, which measures how frequently the fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that the fund sold and replaced securities valued at 100% of the funds assets within a one-year period. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause the fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Each funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. »Portfolio holdings. The SAI includes a description of each fund's policies with respect to the disclosure of its portfolio holdings. For more specific information on a fund's portfolio, you may visit the Putnam Investments website, www.putnam.com/individual, where each fund's top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information, after which such information can be found on the SEC's website at http://www.sec.gov. 19 Who oversees and manages the funds? THE FUNDS TRUSTEES As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of each funds business and represents the interests of the Putnam fund shareholders. The Putnam Funds Board of Trustees includes Trustees who are elected by shareholder vote at least once every five years and at least 75% of whom are independent (not an officer of the fund or affiliated with Putnam Management). The Trustees periodically review each funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of each funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 THE FUNDS INVESTMENT MANAGER The Trustees have retained Putnam Management to be each funds investment manager, responsible for making investment decisions for the fund and managing the funds other affairs and business. Each fund pays a monthly base fee to Putnam Management based on the average net assets of the fund, as determined at the close of each business day during the month, at the annual rates set forth for the fund below.Commencing witheach fundstwelfth whole calendarmonth of operation, the applicable base fee will be increased or decreased for each month, by an amount based on the performance of the fund. The amount of the increase or decrease will be calculated monthly based on an annual performance adjustment rate that is equal to 0.04% multiplied by the difference, in percentage points, between the funds performance and the benchmark described below, over the performance period. The minimum and maximum annualized performance adjustment rate is set forth below. The performance period will be the thirty six month period then ending or, if the fund has not then operated for thirty six whole calendar months, the period from the date the Fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate will be multiplied by the funds average net assets over the performance period. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. See Charges and expenses in the SAI for more information. Putnam Managements address is One Post Office Square, Boston, MA 02109. Absolute Return 100 Fund 0.55% of the first $500 million of average net assets; 20 0.45% of the next $500 million of average net assets; 0.40% of the next $500 million of average net assets; 0.35% of the next $5 billion of average net assets; 0.325% of the next $5 billion of average net assets; 0.305% of the next $5 billion of average net assets; 0.29% of the next $5 billion of average net assets; and 0.28% of any excess thereafter. Benchmark: Merrill Lynch U.S. Treasury Bill Index plus 1.00% (100 basis points) Maximum performance adjustment rate: +/-0.04% Absolute Return 300 Fund 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $500 million of average net assets; 0.45% of the next $5 billion of average net assets; 0.425% of the next $5 billion of average net assets; 0.405% of the next $5 billion of average net assets; 0.39% of the next $5 billion of average net assets; and 0.38% of any excess thereafter. Benchmark: Merrill Lynch U.S. Treasury Bill Index plus 3.00% (300 basis points) Maximum performance adjustment rate: +/- 0.12% Absolute Return 500 Fund 0.80% of the first $500 million of average net assets; 21 0.70% of the next $500 million of average net assets; 0.65% of the next $500 million of average net assets; 0.60% of the next $5 billion of average net assets; 0.575% of the next $5 billion of average net assets; 0.555% of the next $5 billion of average net assets; 0.54% of the next $5 billion of average net assets; and 0.53% of any excess thereafter. Benchmark: Merrill Lynch U.S. Treasury Bill Index plus 5.00%(500 basis points) Maximum performance adjustment rate: +/- 0.20% Absolute Return 700 Fund 0.95% of the first $500 million of average net assets; 0.85% of the next $500 million of average net assets; 0.80% of the next $500 million of average net assets; 0.75% of the next $5 billion of average net assets; 0.725% of the next $5 billion of average net assets; 0.705% of the next $5 billion of average net assets; 0.69% of the next $5 billion of average net assets; and 0.68% of any excess thereafter. Benchmark: Merrill Lynch U.S. Treasury Bill Index plus 7.00% (700 basis points) Maximum performance adjustment rate: +/- 0.28% Absolute Return 1000 Fund 1.10% of the first $500 million of average net assets; 22 1.00% of the next $500 million of average net assets; 0.95% of the next $500 million of average net assets; 0.90% of the next $5 billion of average net assets; 0.875% of the next $5 billion of average net assets; 0.855% of the next $5 billion of average net assets; 0.84% of the next $5 billion of average net assets; and 0.83% of any excess thereafter. Benchmark: Merrill Lynch U.S. Treasury Bill Index plus 10.00% (1000 basis points) Maximum performance adjustment rate: +/- 0.40% Putnam Management has retained its affiliate, Putnam Investments Limited (PIL), to manage a separate portion of the assets of each fund. Subject to the supervision of Putnam Management, PIL, which provides a full range of international investment advisory services to institutional and retail clients, is responsible for making investment decisions for the portion of the assets of each fund that it manages. Putnam Management (and not each fund) pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average aggregate net asset value of the portion of the assets of the funds managed by PIL. PILs address is Cassini House, 57-59 St Jamess Street, London, England, SW1A 1LD. Putnam Management and PIL have retained their affiliate, The Putnam Advisory Company, LLC ("PAC"), as a sub-adviser to manage a separate portion of the assets of each fund. Subject to the supervision of Putnam Management or PIL, as applicable, PAC is responsible for making investment decisions for the portion of the assets of each fund that it manages. Putnam Management or PIL, as applicable (and not each fund), pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average aggregate net asset value of the portion of the assets of the funds managed by PAC. Putnam Management and PIL have also retained PAC to provide investment recommendations with respect to a portion of the assets of the funds, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable (and not each fund), pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.10% of the average net asset value of the portion of each funds assets for which PAC is engaged to provide investment recommendations. PAC, which provides financial services to institutions and individuals through separately-managed accounts 23 and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109. Investment management team. Putnam's investment professionals are organized into investment management teams, with a particular team dedicated to a specific asset class. The members of the Taxable Fixed Income Team manage the investments for the Absolute Return 100 and 300 Funds. The members of the Global Asset Allocation Team manage the investments for the Absolute Return 500, 700 Fund and 1000 Funds. The names of all team members can be found at www.putnam.com. The team members identified as each funds Portfolio Leader and Portfolio Members coordinate the team's efforts related to the fund and are primarily responsible for the day-to-day management of each funds portfolio. In addition to these individuals, the team also includes other investment professionals, whose analysis, recommendations and research inform investment decisions made for each fund. The principal managers of the Absolute Return 100 and 300 Funds Portfolio Joined Employer Positions Over Past Five Years Leader Fund Rob Bloemker 2008 Putnam Management Deputy Head of Investments 1999  Present Previously, Chief Investment Officer, Core Fixed-Income; Team Leader, Mortgage and Government; Mortgage Specialist Portfolio Joined Employer Positions Over Past Five Years Members Fund Carl Bell 2008 Putnam Management Team Leader, Structured Credit 1998  Present Previously, Team Member, Mortgage/Asset Backed Securities Team D. William Kohli 2008 Putnam Management Team Leader, Portfolio 1994  Present Construction Previously, Director, Core Fixed- Income Team Kevin Murphy 2008 Putnam Management Team Leader, High Grade Credit 1999  Present Previously, Investment Strategist Michael Salm 2008 Putnam Management Team Leader, High Grade Credit 1997  Present and Core Fixed Income Previously, Investment Strategist Paul Scanlon 2008 Putnam Management Team Leader, U.S. High-Yield 1999  Present Previously, Portfolio Manager Raman Srivastava 2008 Putnam Management Portfolio Manager 1999  Present Previously, Portfolio Construction Specialist; Quantitative Analyst 24 Other funds managed by the Absolute Return 100 and 300 Funds Portfolio Leader and Portfolio Members . As of August 31, 2008, Rob Bloemker was also a Portfolio Leader for Putnam U.S. Government Income Trust, Putnam American Government Income Fund and Putnam Income Fund, as well as a Portfolio Member for Putnam Diversified Income Trust and Putnam Global Income Trust. D. William Kohli was also a Portfolio Leader for Putnam Diversified Income Trust and Putnam Global Income Trust. Kevin Murphy was also a Portfolio Member for Putnam Income Fund, Putnam Diversified Income Trust and Putnam Utilities Growth and Income Fund. Michael Salm was also a Portfolio Member for Putnam U.S. Government Income Trust, Putnam American Government Income Fund, Putnam Income Fund and Putnam Global Income Trust. Paul Scanlon was also a Portfolio Leader for Putnam High Yield Trust, Putnam High Yield Advantage Fund and Putnam Floating Rate Income Fund, as well as a Portfolio Member for Putnam Diversified Income Trust. Raman Srivastava was also a Portfolio Member for Putnam Income Fund, Putnam Global Income Fund and The George Putnam Fund of Boston. The principal managers of the Absolute Return 500, 700 and 1000 Funds Portfolio Joined Employer Positions Over Past Five Years Leader Fund Jeffrey Knight 2008 Putnam Management Deputy Head of Investments and 1993 - Present Chief Investment Officer, Global Asset Allocation Team Previously, Director Global Asset Allocation Portfolio Joined Employer Positions Over Past Five Years Members Fund James Fetch 2008 Putnam Management Investment Strategist 1994  Present Previously, Analyst Robert Kea 2008 Putnam Management Portfolio Manager 1989  Present Previously, Quantitative Analyst and Analyst Robert Schoen 2008 Putnam Management Portfolio Manager 1997  Present Previously, Quantitative Analyst Jason Vaillancourt 2008 Putnam Management Investment Strategist 1999  Present Previously, Analyst Other funds managed by the Absolute Return 500, 700 and 1000 Funds Portfolio Leader and Portfolio Members . As of August 31, 2008, Jeffrey Knight was also a Portfolio Leader of Putnam Asset Allocation Funds, Putnam Growth Opportunities Fund, Putnam Income Strategies Fund and Putnam Voyager Fund and a Portfolio Member of The George Putnam Fund of Boston and Putnam Discovery Growth Fund. James Fetch was also a Portfolio Member of Putnam Asset Allocation Funds. Robert Kea was also a Portfolio Member of Putnam Asset Allocation Funds and Putnam Income Strategies Fund. Robert Schoen was also a Portfolio Leader of Putnam Growth Opportunities Fund 25 and Putnam Voyager Fund and a Portfolio Member of Putnam Asset Allocation Funds, Putnam Discovery Growth Fund and Putnam Income Strategies Fund. Jason Vaillancourt was also a Portfolio Member of Putnam Asset Allocation Funds. Jeffrey Knight, James Fetch, Robert Kea, Robert Schoen and Jason Vaillancourt may also manage other accounts and variable trust funds managed by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by these individuals. Fund ownership. As of the date of this prospectus, the funds Portfolio Leaders and Portfolio Members did not own shares of the funds, which are newly created. Compensation of investment professionals. Putnam Management believes that its investment management teams should be compensated primarily based on their success in helping investors achieve their goals. The portion of Putnam Investments' total incentive compensation pool that is available to the investment management team of each fund varies based primarily on its delivery over one, three and five years (with greater emphasis on longer periods of time) of performance exceeding that of the Merrill Lynch Treasury Bill Index. In determining an investment management team's portion of the incentive compensation pool and allocating that portion to individual team members, Putnam Management retains discretion to reward or penalize teams or individuals, including the funds Portfolio Leaders and Portfolio Members, as it deems appropriate, based on other factors. The size of the overall incentive compensation pool each year depends in large part on Putnam's profitability for the year, which is influenced by its assets under management. Incentive compensation is generally paid as cash bonuses, but a portion of incentive compensation may instead be paid as grants of restricted stock, options or other forms of compensation, based on the factors described above. In addition to incentive compensation, investment team members receive annual salaries that are typically based on seniority and experience. Incentive compensation generally represents at least 70% of the total compensation paid to investment team members. How does a fund price its shares? The price of each fund's shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange (NYSE) each day the exchange is open. Each fund values its investments for which market quotations are readily available at market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, a fund may value a stock traded on a U.S. exchange at its fair value when the exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or material information about the issuer becomes available after the close of the relevant market. Market quotations are not considered to be readily available for many debt securities. These securities are generally valued at fair value on the basis of 26 valuations provided by an independent pricing service approved by each funds Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Each fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 3:00 p.m. Eastern time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a fund's NAV. Because foreign markets may be open at different times than the NYSE, the value of a fund's shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close prior to the close of the NYSE and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the funds have adopted fair value pricing procedures, which, among other things, require a fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold that may change from time to time. If events materially affecting the values of a funds foreign fixed-income investments occur between the close of foreign markets and the close of regular trading on the NYSE, these investments will be valued at their fair value. As noted above, the value determined for an investment using a funds fair value pricing procedures may differ from recent market prices for the investment. How do I buy fund shares? »Opening an account You can open a fund account and purchase class A, B, C, and M shares by contacting your financial representative or Putnam Investor Services at 1-800-225-1581 and obtaining a Putnam account application. The completed application, along with a check made payable to the fund, must then be returned to Putnam Investor Services at the following address: Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 You can open a fund account with as little as $500. The minimum investment is waived if you make regular investments weekly, semi-monthly, or monthly through automatic deductions from your bank checking or savings account. Although Putnam is currently 27 waiving the minimum, it reserves the right to reject initial investments under the minimum at its discretion. Each fund sells its shares at the offering price, which is the NAV plus any applicable sales charge (class A and class M shares only). Your financial representative or Putnam Investor Services generally must receive your completed buy order before the close of regular trading on the NYSE for your shares to be bought at that days offering price. If you participate in a retirement plan that offers any of the funds, please consult your employer for information on how to purchase shares of the fund through the plan, including any restrictions or limitations that may apply. Mutual funds must obtain and verify information that identifies investors opening new accounts. If the funds are unable to collect the required information, Putnam Investor Services may not be able to open your fund account. Investors must provide their full name, residential or business address, Social Security or tax identification number, and date of birth. Entities, such as trusts, estates, corporations and partnerships, must also provide other identifying information. Putnam Investor Services may share identifying information with third parties for the purpose of verification. If Putnam Investor Services cannot verify identifying information after opening your account, each fund reserves the right to close your account. Also, each fund may periodically close to new purchases of shares or refuse any order to buy shares if the fund determines that doing so would be in the best interests of the fund and its shareholders. Purchasing additional shares Once you have an existing account, you can make additional investments at any time in any amount in the following ways: »Through a financial representative. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services and may charge you for his or her services. »Through Putnams Systematic Investing Program. You can make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. »Via the Internet or phone. If you have an existing Putnam fund account and you have completed and returned an Electronic Investment Authorization Form, you can buy additional shares online at www.putnam.com or by calling Putnam Investor Services at 1-800-225-1581. 28 »By mail. You may also request a book of investment stubs for your account. Complete an investment stub and write a check for the amount you wish to invest, payable to the fund. Return the check and investment stub to Putnam Investor Services. »By wire transfer. You may buy fund shares by bank wire transfer of same-day funds. Please call Putnam Investor Services at 1-800-225-1581 for wiring instructions. Any commercial bank can transfer same-day funds by wire. The funds will normally accept wired funds for investment on the day received if they are received by the funds designated bank before the close of regular trading on the NYSE. Your bank may charge you for wiring same-day funds. Although the funds designated bank does not currently charge you for receiving same-day funds, it reserves the right to charge for this service. You cannot buy shares for tax-qualified retirement plans by wire transfer. WHICH CLASS OF SHARES IS BEST FOR ME? This prospectus offers you four classes of fund shares: A, B, C and M. Qualified employee-benefit plans may also choose class R shares, and certain investors described below may also choose class Y shares. Each share class represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure , allowing you and your financial representative to choose the class that best suits your investment needs. When you purchase shares of a fund, you must choose a share class. Deciding which share class best suits your situation depends on a number of factors that you should discuss with your financial representative , including: »How long you expect to hold your investment. Class B shares should generally not be considered for shorter time frames because they charge a contingent deferred sales charge (CDSC) that is phased out over the first six years. »How much you intend to invest. While investments of less than $100,000 can be made in any share class, classes A and M offer sales charge discounts starting at $50,000. »Total expenses associated with each share class. As shown in the section entitled Costs associated with your investment, each share class offers a different combination of up-front and ongoing expenses. Generally, the lower the up-front sales charge, the greater the ongoing expenses. Here is a summary of the differences among the classes of shares Class A shares ► Initial sales charge of up to 5.75% ► Lower sales charges available for investments of $50,000 or more ► No deferred sales charge (except on certain redemptions of shares bought without an initial sales charge) ► Lower annual expenses, and higher dividends, than class B , C or M shares because of lower 12b-1 fees. 29 Class B shares ► No initial sales charge; your entire investment goes to work immediately ► Deferred sales charge of up to 5.00% if shares are sold within six years of purchase ► Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees ► Convert automatically to class A shares after eight years, thereby reducing future 12b-1 fees ► Orders for class B shares of one or more Putnam funds will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $100,000 or more. Investors considering cumulative purchases of $100,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class C shares ► No initial sales charge; your entire investment goes to work immediately ► Deferred sales charge of 1.00% if shares are sold within one year of purchase ► Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees ► No conversion to class A shares, so future 12b-1 fees do not decline over time ► Orders for class C shares of one or more Putnam funds, other than class C shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class M shares ► Initial sales charge of up to 3.50% ► Lower sales charges available for investments of $50,000 or more ► No deferred sales charge (except on certain redemptions of shares bought without an initial sales charge) ► Lower annual expenses, and higher dividends, than class B or C shares because of lower 12b-1 fees ► Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees ► No conversion to class A shares, so future 12b-1 fees do not decline over time ► Orders for class M shares of one or more Putnam funds, other than class M shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class M shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class R shares (available to qualified plans only) ► No initial sales charge; your entire investment goes to work immediately ► No deferred sales charge ► Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees ► Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees ► No conversion to class A shares, so future 12b-1 fees do not decline over time. 30 Class Y shares (available only to investors listed below) The following investors may purchase class Y shares if approved by Putnam:  qualified retirement plans that are clients of third-party administrators (including affiliates of Putnam) that have entered into agreements with Putnam and offer institutional share class pricing (no sales charge or 12b-1 fee);  bank trust departments and trust companies that have entered into agreements with Putnam and offer institutional share class pricing to their clients;  corporate IRAs administered by Putnam, if another retirement plan of the sponsor is eligible to purchase class Y shares;  college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code;  other Putnam funds and Putnam investment products;  investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Putnam; and  fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds through a fund "supermarket" or other mutual fund trading platform sponsored by a broker-dealer or trust company of which the RIA is not an affiliated or associated person and which has entered into an agreement with Putnam. Trust companies or bank trust departments that purchased class Y shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for class Y shares of other Putnam funds. Defined contribution plans (including corporate IRAs) that purchased class Y shares under prior eligibility criteria may continue to purchase class Y shares. ► No initial sales charge; your entire investment goes to work immediately ►
